Title: To Thomas Jefferson from Elizabeth House Trist, 13 August 1801
From: Trist, Elizabeth House
To: Jefferson, Thomas


Dear Sir
Birdwood August 13th 1801
Among the numerous recommendations which you daily receive for appointments I beg leave to Step forward in favor of my friend Mr David Easton whose Merits are I know equal to his Misfortunes, and whose talents and integrity are fully commensurate to the duties of the Office he solicits. His necessities have been occasion’d by the late Merciless captures, but notwithstanding by Sacraficeing every species of his property as well as that of which his Wife was possess’d, his character has been unimpeach’d.
Mrs Easton is the Daughter of the late Colonel Harrison who you may remember as Secretary to General Washington, Mr Easton is a native of Scotland a resident of this Country Sixteen Years, a Citizen fourteen and being a Commercial Character his object is a Consulship The Gentleman that has been appointed to that Situation at Hamburgh he understands declines accepting the Office, shou’d that be the case it wou’d be a situation most desireable if not, that of Glasgow or any other wou’d be acceptable—He has been offerd recommendations for this appointment particularly by Governor Stone of Maryland who no doubt will Authenticate what I have above written—.
Was I not affraid of being too prolix I wou’d unfold to you the sensations of my heart the emotions of which have on this occasion been particularly excited—therefore conclude with a request that you will peruse the inclosed letters—In truth believe me
Your obliged friend
E. Trist
